DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections Withdrawn
The objection to the specification set forth in paragraph 1 of the previous Office Action mailed 21 October 2020 is hereby withdrawn in response to Applicants’ submission of a replacement abstract.
The rejection under 35 USC §112(b) set forth in paragraph 2 of the previous Office Action mailed 21 October 2020 is hereby withdrawn in response to Applicants’ remarks (Remarks, pg. 8, 1st and 2nd full para).
The rejection under 35 USC §112(b) set forth in paragraph 3 of the previous Office Action mailed 21 October 2020 is hereby withdrawn in response to Applicants’ remarks (Remarks, pg. 8, 3rd  full para-pg. 9, end of 2nd full para).
The rejection under 35 USC §102(a)(1) set forth in paragraph 4 of the previous Office Action mailed 21 October 2020 is hereby withdrawn in response to Applicants’ amendment to claim 1.
The rejection under 35 USC §103 set forth in paragraph 5 of the previous Office Action mailed 21 October 2020 is hereby withdrawn in response to Applicants’ amendment to claim 1.
The double patenting rejection set forth in paragraph 6 of the previous Office Action mailed 21 October 2020 is hereby withdrawn in response to Applicants’ remarks (Remarks, para bridging pp. 12-13).

Allowable Subject Matter
Claims 1-15 are allowed. The following is an examiner's statement of reasons for allowance: The instantly process for quenching, in a quenching zone, a gaseous reaction mixture comprising a diisocyanate, phosgene and hydrogen chloride that is obtained in a reaction zone upstream of the quenching zone by phosgenation of a diamine in the gas phase is neither disclosed nor fairly suggested by the closest prior art. The Examiner considers Lehr et al (US 8,759,568-B2 06-2014),  Herold et al (US 6,800,781-B2 10-2004) and Steffens et al (US 9,376,377-B2 06-2016) to represent the closest prior art. Lehr, Herold and Steffens, however, either alone or in combination, neither disclose nor fairly suggest the instantly claimed process in which the deposit preventing liquid is passed through spray nozzles arranged at the entrance to the deposit preventing zone above the spray nozzles for the quenching liquid. Nor would such modification have been obvious to one of ordinary skill in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
All questions pertaining to an application that has been allowed should be directed to the Office of Patent Publications Image Assistance Center at 888-786-0101.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A ZUCKER whose telephone number is (571)272-0650.  The examiner can normally be reached Thursday and Friday 5:30 am-3:00 pm and Saturday 10:00 am-2:00 pm Week 1; Monday and Tuesday 5:30 am-3:00 pm Week 2. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 

	 /PAUL A ZUCKER/            Primary Examiner, Art Unit 1622